DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 2 has been canceled. Claims 1, 3-9 remain pending. 
Applicant's arguments filed 5-12-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The title should be changed to more closely reflect the claimed subject matter, i.e. ---METHOD OF INTEGRATING A TRANSGENE INTO THE ALBUMIN GENE OF A MAMMALIAN LIVER CELL---.  
Claim objections
Claim 1 encompasses expressing any wild-type version of a protein aberrantly expressed in a subject with hemophilia or lysosomal storage disease. It is not limited to expressing a wild-type version of a protein that causes hemophilia or lysosomal storage disease. Claim 1 can be written more clearly as ---A method of making an isolated mammalian liver cell that expresses a wild-type version of an aberrantly expressed protein that causes hemophilia or a lysosomal storage disease, the method comprising: 
a) introducing a pair of zinc finger nucleases (ZFNs) into an isolated mammalian liver cell such that a target sequence in an endogenous albumin gene is cleaved; and
b) introducing an adenoassociated viral (AAV) vector comprising a donor sequence encoding a wild-type version of a protein aberrantly expressed in a subject with hemophilia or a lysosomal storage disease into the liver cell such that the donor sequence is integrated into the cleaved target sequence, and the liver cell expresses the wild-type version of the protein---. 
If the liver cell in claim 1 is from a mammal with hemophilia or lysosomal storage disease, or the liver cell expresses the aberrant protein (as inferred by the last two lines of claim 1, but not lines 1-4 of claim 1), clarification will be required. 
Claim 7 further limits the method of making an isolated mammalian liver cell, but it requires administering the cell to a subject with disease. Therefore, the preamble of claim 7 should be a method fo treating a mammal that has hemophilia or a lysostomal storage disorder, the method comprising administering the cell obtained in claim 1. There should also be a correlation with the aberrently expressed protein in claim 1 and claim 7. Claim 7 should result in some therapeutic effect, For example claim 7 should be limited to administering the liver cell to the subject “such that the wild-type version of the protein is expressed and is treated in the mammal. The word “thereby” simply means “by that”, so the claim as written merely requires expression of the wild-type protein and “[by that] treating the [ ] disease” without a clear indication that the disease is treated. The phrase “such that” is a phrase that gives function to the step of administering. The phrase “thereby treating” is an intended use that does not necessarily mean treatment occurs. 
If the liver cell in claim 7 is from the mammal with hemophilia or lysosomal storage disease, clarification will be required. 

Claim Rejections - 35 USC § 112
Enablement
Claims 1, 3-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
a) introducing a pair of zinc finger nucleases (ZFNs) into an isolated mammalian liver cell such that a target sequence in an endogenous albumin gene is cleaved; and
b) introducing an adenoassociated viral (AAV) vector comprising a nucleic acid sequence encoding a wild-type version of an aberrantly expressed protein that causes hemophilia or a lysosomal storage disease into the liver cell such that the donor sequence is integrated into the cleaved target sequence, and the wild-type version of the aberrantly expressed protein is expressed in the liver cell (claim 1)
does not reasonably provide enablement for a transgene encoding a wild-type version of any protein aberrantly expressed in a patient with hemophilia or a lysosomal storage disorder other than a transgene encoding a wild-type version of a protein that causes hemophilia or a lysosomal storage disorder, or administering the liver cell obtained in step b) into a mammal with hemophilia or lysosomal storage disease caused by the aberrantly expressed protein such that the hemophilia or lysosomal storage disease is treated (claim 7). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Withdrawn rejections 
The rejection regarding integrating a donor vector encoding “one or more transgenes [that] encode wild-type versions of one or more proteins aberrantly expressed in a subject with hemophilia or a lysosomal storage disease” as broadly encompassed by claim 1 has been withdrawn because the claim has been limited to introducing a singular transgene encoding a singular protein. 
The rejection regarding expressing the “aberrantly expressed protein” as broadly encompassed by claim 1 has been withdrawn in view of the amendment which requires “the wild-type version of the protein [ ] is expressed in the isolated mammalian liver cell”. 
New rejection
The specification does not enable making a mammalian cell with a transgene encoding a “wild-type versions of a protein aberrantly expressed in a subject with hemophilia or lysosomal storage disorder” as broadly encompassed by claim 1. The concept encompasses using a transgene encoding the wild-type version of any protein aberrantly expressed in a patient with hemophilia or lysosomal storage disease, which includes any protein not associated with hemophilia or lysosomal storage disease. The claim is not limited to expressing the wild-type version of a protein that causes hemophilia or lysosomal storage disease. However, the specification is limited to a transgene encoding the wild-type version of a protein that causes hemophilia or lysosomal storage disease. The specification does not correlate this limited embodiments to other proteins that may be aberrantly expressed in the patient. The specification does not discuss resolving other aberrantly expressed proteins in patients with hemophilia or lysosomal storage disease other than those that cause hemophilia or lysosomal storage disease. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the method that requires a transgene encoding a wild-type version any protein aberrantly expressed in a patient with hemophilia or lysosomal storage disease other than a transgene encoding a wild-type version of a protein that causes hemophilia or lysosomal storage disease. 
Pending rejections 
The specification does not enable administering the liver cell obtained in step b) into a mammal with hemophilia or lysosomal storage disease caused by the aberrantly expressed protein such that the hemophilia or lysosomal storage disease is treated (claim 7). 
Claim 7 is drawn to The method of claim 1, further comprising treating a mammal with a hemophilia or a lysosomal storage disease caused by aberrant expression of a protein, by administering the isolated mammalian liver cell to the mammal  such that the wild-type version of the protein is expressed in the mammal. 
The sole disclosed purpose for the method is for treatment (pg 7, para 17). Mere expression of the wild-type protein without treatment of hemophilia or lysosomal storage disease does not have a disclosed or an enabled use. 
The basis of the rejection is the same as before. 
In summary, the specification does not teach the target tissue for administering genetically modified hepatocytes expressing F9 required for a therapeutic effect. The specification does not teach any route of administration as broadly encompassed by claim 7 would target the desired tissue required for a therapeutic effect. The specification does not provide adequate guidance that the exogenous expression of wild-type F9 under the control of an endogenous albumin promoter in any desired tissue would overpower or negate the continued expression of the aberrant F9 which is still endogenously expressed in the subject. Assuming it is possible, the specification does not teach the amount of exogenous F9 in the desired target tissue required to overpower and outweigh expression of endogenous aberrant F9 such that a therapeutic result occurs.  The specification fails to correlate F9 embodiments to any other protein “lacking or deficient” in a subject. The specification does not teach any other protein lacking/deficient in any subject in any species. The specification does not correlate the amount of cells, route of administration, and amount of exogenous F9 expression required for treatment to any other cell type, target tissue, route of administration, or therapeutic level of expression for any other protein. Given the unpredictability of gene therapy taken with the lack of guidance in the specification it would have required those of skill undue experimentation to inject a genetically modified liver cell expressing a wild-type version of a protein aberrantly expressed in a subject with hemophilia or lysosomal storage disease as required in claim 7 such that treatment occurs. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.
Written Description
Claims 1, 3-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejections 
The rejection regarding integrating a donor vector encoding “one or more transgenes [that] encode wild-type versions of one or more proteins aberrantly expressed in a subject with hemophilia or a lysosomal storage disease” as broadly encompassed by claim 1 has been withdrawn because the claim has been limited to introducing a singular transgene encoding a singular protein. 
The rejection regarding expressing the “aberrantly expressed protein” as broadly encompassed by claim 1 has been withdrawn in view of the amendment which requires “the wild-type version of the protein [ ] is expressed in the isolated mammalian liver cell”. 
New rejection
The specification does not enable making a mammalian cell with a transgene encoding a “wild-type versions of a protein aberrantly expressed in a subject with hemophilia or lysosomal storage disorder” as broadly encompassed by claim 1. The concept encompasses using a transgene encoding the wild-type version of any protein aberrantly expressed in a patient with hemophilia or lysosomal storage disease, which includes any protein not associated with hemophilia or lysosomal storage disease. The claim is not limited to expressing the wild-type version of a protein that causes hemophilia or lysosomal storage disease. However, the specification is limited to a transgene encoding the wild-type version of a protein that causes hemophilia or lysosomal storage disease. The specification does not correlate this limited embodiments to other proteins that may be aberrantly expressed in the patient. The specification does not discuss resolving other aberrantly expressed proteins in patients with hemophilia or lysosomal storage disease other than those that cause hemophilia or lysosomal storage disease. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the method that requires a transgene encoding a wild-type version any protein aberrantly expressed in a patient with hemophilia or lysosomal storage disease other than a transgene encoding a wild-type version of a protein that causes hemophilia or lysosomal storage disease. 
Pending rejection 
The specification lacks written description for administering the liver cell obtained in step b) into a mammal with hemophilia or lysosomal storage disease caused by the aberrantly expressed protein such that the hemophilia or lysosomal storage disease is treated (claim 7). 
Claim 7 is drawn to The method of claim 1, further comprising treating a mammal with a hemophilia or a lysosomal storage disease caused by aberrant expression of a protein, by administering the isolated mammalian liver cell to the mammal  such that the wild-type version of the protein is expressed in the mammal. 
The sole disclosed purpose for the method is for treatment (pg 7, para 17). Mere expression of the wild-type protein without treatment of hemophilia or lysosomal storage disease does not have a disclosed or an enabled use. 
The basis of the rejection is the same as before. 
In summary, the specification does not teach the target tissue for administering genetically modified hepatocytes expressing F9 required for a therapeutic effect. The specification does not teach any route of administration as broadly encompassed by claim 7 would target the desired tissue required for a therapeutic effect. The specification does not provide adequate guidance that the exogenous expression of wild-type F9 under the control of an endogenous albumin promoter in any desired tissue would overpower or negate the continued expression of the aberrant F9 which is still endogenously expressed in the subject. Assuming it is possible, the specification does not teach the amount of exogenous F9 in the desired target tissue required to overpower and outweigh expression of endogenous aberrant F9 such that a therapeutic result occurs.  The specification fails to correlate F9 embodiments to any other protein “lacking or deficient” in a subject. The specification does not teach any other protein lacking/deficient in any subject in any species. The specification does not correlate the amount of cells, route of administration, and amount of exogenous F9 expression required for treatment to any other cell type, target tissue, route of administration, or therapeutic level of expression for any other protein. Accordingly, the specification lacks written description for injecting a genetically modified liver cell expressing a wild-type version of a protein aberrantly expressed in a subject with hemophilia or lysosomal storage disease as required in claim 7 such that treatment occurs. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.
Indefiniteness
Claim 7 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
It is unclear whether the term “subject” in claim 7 refers to “one or more proteins aberrantly expressed in a subject” in claim 1 or if it refers to the mammal with hemophilia or lysosomal storage disease in the preamble of claim 7. As written, the phrase “one or more proteins aberrantly expressed in a subject” in claim 1 merely qualifies the type of protein. If the term “subject” in claim 7 is intended to somehow refer back to the “subject” in claim 1, i.e. administering the liver cell to “the subject with hemophilia or a lysosomal storage disease”, then it is unclear how the “mammal” in line 2 of claim 7 correlates to the “subject” in line 7 of claim 7.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The concept of administering a donor sequence 7-72 hours after introducing a pair of ZFNs in claim 1 cannot be found. Accordingly, it does not appear the art at the time of filing reasonably taught or suggested administering an AAV comprising a donor sequence that targets an endogenous albumin gene and encodes a protein that treats hemophilia or lysosomal storage disease into an isolated mammalian liver cell 7-72 after introducing a pair of ZFNs that cleave the endogenous albumin gene as required in claim 1. If applicants are aware of any references that taught the concept of administering a donor sequence 7-72 hours after introducing a nuclease to an isolated cell, please provide such references. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632